DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
Remarks
This action is in response to the amendment filed on 10/19/2021. 
Claims 1, 2, 4, 6, 7, 9, 11, and 28 are currently pending and are under examination. 
Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive.
Rejection of claims 1, 2, 4, 9, and 11 under 35 U.S.C. 102(a)(1) – Dick et al. (US Patent Application Publication 2014/0194860)
Independent claims 1 and 9 have been amended to include “applying energy…without forming a hole in the capsular bag”. Applicant argues that Dick fails does not inherently disclose, teach, or suggest applying energy without forming a hole (see Remarks filed 10/19/2021, pages 6-8). 
 The examiner respectfully disagrees with the applicant’s arguments for the following reasons.  The claims as recited require only two steps:
 1.  identifying a peripheral area of a posterior portion of the capsular bag, the peripheral are adjacent to at least a portion of the attachment feature of the IOL; and

The claims as recited do not recite any specific type of energy or any special parameters of energy applied to the peripheral area of the posterior portion of the capsular bag.
Applicant’s originally filed specification describes the energy applied as being a Nd:YAG laser that provides pulses in the femtosecond range (e.g. Par. [0024]). Dick’s picosecond (10-12) or nanosecond (10-9) laser is a lower energy laser than the femtosecond (10-15) laser described in the instant specification. Dick teaches it is known to use a picosecond or nanosecond laser (e.g. Par. [0059]).  Since no additional parameters (such as wavelength or temperature) regarding the laser or the energy used have been claimed, the lower energy laser of Dick meets the limitations of the higher energy laser of the instant specification and Dick teaches applying the energy to the posterior portion of the capsular bag, Dick’s teachings meet the limitations of applying energy to melt the peripheral area of the posterior portion of the capsular bag without cauterization and without a hole such that the peripheral area of the posterior portion of the capsular bag adheres to the at least a portion of the attachment feature of the IOL. Therefore the rejection is maintained. 
Rejection of claims 6, 7, and 28 under 35 U.S.C. 103
At pages 8-9 of the 10/19/2021 remarks, Applicant argues that the amendments to independent claim 1 have obviated the rejections under 35 U.S.C. §103.  This is not persuasive for the reasons set forth above. New claim 28 is rejected as discussed in the current office action below. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the attachment feature in claims 1 and 9. The attachment feature is being understood as the support structure 354A in Figure 5A as described in paragraph [0043], or a coating or ridges and other textured features as described in paragraph [0020] of the applicant’s specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dick et al. (US Patent Application Publication 2014/0194860 – APPLICANT CITED on IDS), hereinafter Dick. This rejection is maintained.
Regarding claim 1, Dick teaches a method for performing an ophthalmic procedure on an eye including a capsular bag (e.g. Abstract), the eye having an intraocular lens (IOL) comprising an attachment feature (e.g. Fig.5B: haptics H are being considered as the attachment feature) implanted therein (e.g. Fig. 8: implant IOL), the method comprising: 

applying energy to the peripheral area of the posterior portion of the capsular bag, the energy melting the peripheral area of the posterior portion of the capsular bag without cauterization and without forming a hole in the capsular bag such that the peripheral area of the posterior portion of the capsular bag adheres to the at least a portion of the attachment feature of the IOL (e.g. Fig. 8, posterior capsulotomy by laser incision, because energy is applied the capsular bag for incision, such an energy would be sufficient to have the intended effect of melting the portion of the capsular bag without cauterization and without forming a hole such that the portion of the capsular bag adheres to the at least a portion of the attachment feature of the IOL; Par. [0046]: energy is applied at the equator of the capsular bag in order to prevent PCO; Par. [0039], lines 6-8: the equator is defined as the peripheral area of the capsular bag; Par. [0060]: determining the area for the treatment to be around the haptics which are considered the attachment feature; Fig. 5B: the haptics H are seen at the periphery of the eye; Pars. [0133] - [0134]: the treatment is applied adjacent to the area of the haptics H of the implanted IOL; Par. [0059]: a picosecond or nanosecond laser is used, which is less energy than the femtosecond laser used by the applicant, as specified in the instant specification in par. [0024]. Since no additional parameters regarding the laser or energy have been claimed, the lower energy laser of Dick meets the limitations of the higher energy laser of the instant specification and can apply energy to melt the peripheral area of the posterior portion of the capsular bag without cauterization and without a hole such that the peripheral area of the posterior portion of the capsular bag adheres to the at least a portion of the attachment feature of the IOL. According to the instant claim 4, firing a laser at the peripheral area of the posterior portion of the capsular bag meets the claim limitation of applying energy to melt the peripheral area of the posterior portion of the capsular bag without cauterization and without a hole 
Regarding claim 2, Dick further discloses wherein the eye has an optical path and wherein the peripheral area of the posterior portion of the capsular bag is outside the optical path (e.g. Abstract, each eye has an optical path and the capsular bag of the eye has areas that is outside of the optical path; Fig. 1B: dashed line indicates the course of the visual axis, peripheral part of capsular bag 3.6B is outside of the path).
Regarding claim 4, Dick discloses wherein the step of applying the energy comprises firing a laser at the peripheral area of the posterior portion of the capsular bag (e.g. Fig. 8, applying incisions with laser; Par. [0046]: energy is applied at the equator of the capsular bag in order to prevent posterior capsule opacification (PCO); Par. [0039], lines 6-8: the equator is defined as the peripheral area of the capsular bag).
Regarding claim 9, Dick discloses a system for performing an ophthalmic procedure on an eye including a capsular bag (e.g. Abstract), the eye having an intraocular lens (IOL) implanted therein (e.g. Fig. 8, inserting an IOL), the system comprising:
a laser (e.g. Abstract, laser device);
a data processing unit for receiving an image of at least a portion of the eye and determining a portion of the capsular bag to adhere to an adjacent portion of the IOL comprising an attachment 
a control unit configured to communicate with the laser and the data processing unit, the control unit configured to execute instructions for controlling the laser such that the laser applies energy to melt the portion of the capsular bag, the energy being sufficient to melt the portion of the capsular bag without cauterization and without forming a hole in the capsular bag such that the portion of the capsular bag adheres to the attachment feature of the portion of the IOL (e.g. Abstract, control unit; Fig. 8, applying incisions with the laser including for posterior capsulotomy; Par. [0059]: a picosecond or nanosecond laser is used, which is less energy than the femtosecond laser used by the applicant, as specified in the instant specification in par. [0024]. Since no additional parameters regarding the laser or energy have been claimed, the lower energy laser of Dick meets the limitations of the higher energy laser of the instant specification and can apply energy to melt the peripheral area of the posterior portion of the capsular bag without cauterization and without a hole such that the peripheral area of the posterior portion of the capsular bag adheres to the at least a portion of the attachment feature of the IOL.; Par. [0060]: determining the area for the treatment to be around the haptics which are considered the attachment feature). 
Regarding claim 11, Dick further teaches wherein the IOL includes an optic having a posterior surface and wherein the portion of the IOL comprises a portion of a periphery of the posterior surface of the optic (e.g. Fig. 8, an IOL would inherently have an optics having posterior surface since it would inherently have both an anterior and a posterior surface and the IOL itself is a lens and therefore a portion of the IOL would inherently comprise a portion of the periphery of the posterior surface of the optic).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dick et al. (US Patent Application Publication 2014/0194860 – APPLICANT CITED on IDS), hereinafter Dick, as applied to claim 1 above, and further in view of Bumbalough et al. (International Publication Number WO 2011/085349 - CITED on PTO-892 dated 02/09/2021), hereinafter Bumbalough. This rejection is maintained. 
Regarding claim 6, Dick teaches the limitations of the instant claim 1 as provided hereinabove. However, Dick does not disclose the energy being determined based on at least one melting temperature of the capsular bag, the melting temperature being determined based on an age of a patient having the eye. 
Bumbalough teaches an ophthalmic device for implantation into a capsular bag of an eye that includes an adhesive or adherent that adheres to an eye at certain temperatures. Bumbalough teaches it is known that the energy used to attach the implant to the eye is based on a melting temperature, which is determined based on an age of a patient having the eye (e.g. Page 12, lines 17-30).
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dick et al. (US Patent Application Publication 2014/0194860 – APPLICANT CITED on IDS), hereinafter Dick, as applied to claim 1 above, and further in view of Marcos Celestino et al. (US Patent Application Publication 2018/0271646 – CITED on PTO-892 dated 06/24/2020), hereinafter Marcos Celestino. This rejection is maintained. 
Regarding claim 7, Dick teaches the limitations of the instant claim 1 as provided hereinabove. However, Dick does not disclose wherein the portion of the IOL has a coating configured to increase adherence to the capsular bag. 
Marcos Celestino teaches an ocular implant and a method for implanting such an ocular implant inside an eye. Marcos Celestino teaches it is known that the IOL has a coating configured to increase adherence to the capsular bag (e.g. Par. [0018], applying a polymer coating to the IOL to promote adhesion to the capsular bag).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Dick to include a coating configured to increase adherence to the capsular bag as taught by Marcos Celestino in order to provide the predictable results of ensuring that the IOL does not accidentally come loose in the eye.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Dick et al. (US Patent Application Publication 2014/0194860 – APPLICANT CITED on IDS), hereinafter Dick, as applied to claim 1 above, and further in view of Angelopoulos et al. (International Publication WO 2017/079733), hereinafter Angelopoulos.
Regarding claim 28, Dick teaches the limitations on the instant claim 1 as provided hereinabove. However, Dick does not disclose wherein the attachment feature comprises a structure configured to facilitate ingress of a melted component of the capsular bag. Angelopoulos teaches a method of manufacturing an optic of an IOL. Angelopoulos teaches it is known to have the attachment feature comprising a structure configured to facilitate ingress of a melted component of the capsular bag (e.g. Par. [0182], lines 1-4: the ridges create a greater surface area which allows improved haptic/bag contact, which would facilitate ingress of a melted component of the capsular bag, the examiner considers the ridges as the attachment feature; Fig. 21, ridges 46a, 46b, 48a, 48b, on haptics 46 and 48).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Dick to include the attachment feature comprising a structure configured to facilitate ingress of a melted component of the capsular bag as taught by Angelopoulos in order to provide the predictable results of increasing the surface area available for the attachment of the IOL and capsular bag. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thompson (WO 96/35398) teaches an intraocular lens where the lens is fused to the capsular bag using laser energy (e.g. Page 5, lines 13-16).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792